MR. CHIEF JUSTICE,’BRANTLY
delivered the opinion of tbe court.
Appeal from an order granting a temporary injunction. This cause was submitted to the district court at the same time and upon the same facts as was the cause entitled John MacGinniss v. B. & M. C. C. & S. M. Co. et al., this day decided, ante, p. 428. The question involved is, whether the plaintiff is entitled to an injunction pendente lite to restrain the defendant Boston & Montana Company, and its officers and directors from permitting the Amalgamated Company to vote the same shares of stock held by it in the Montana. Comp) any which are the basis of the other action, and also to restrain the pjayment of dividends upon said shares, etc. The Amalgamated Compmny is not a party. The decision in MacGinniss v. B. & M. C. C. & S. M. Co., supra, is determinative of this case, and for the reasons stated in the opinion therein, the order is reversed and the cause is remanded.

Reversed and remanded.